ON MOTION TOR. REHEARING.
The defendant moves for a rehearing on the grounds: (1) That the petition for intervention “shows affirmatively that there are substantially no debts, and sufficient personal property to pay them;” (2) that the court overlooked the fact that the intervenor asks to be'made “a party defendant, not plaintiff;” (3) that the court overlooked the fact that the intervention was not verified as required in equitable pleadings; (4) that in making the ruling in the first headnote the court overlooked Buchan v. Williamson, 142 Ga. 198 (82 S. E. 548); (5) that in making the decision the merits of the case, as between the plaintiff Beasley and the defendant Thompson, were not considered; (6) that, for the purpose of discovering the truth, the court records in another specified proceeding should be obtained by the Supreme Court and considered in connection herewith. We deal with the grounds seriatim, viz.:
(1) The judgment denying the intervention was in response to a motion of counsel for the defendant in the nature of a general demurrer. There was no special demurrer. The allegations of the intervention were sufficient to withstand the general de*617murrer. The argument and authorities cited by the movant dealt with the sufficiency of evidence to show necessity for the administrator to recover the property for the purpose of paying debts. When the proceeding has reached the stage where proof is required to substantiate the petition for intervention, the contentions and citations of the movant will be applicable, and nothing here ruled will prejudice his rights.
(2) The court did overlook the fact that the administrator did allege that he “ desires to be made a party defendant.” We now consider the allegation as an inadvertent use of the word “defendant.” This appears conclusive, since all parties and the trial judge treated the petition as one seeking to make the administrator a party plaintiff. The judge’s order specifically 'recites that “the petition of R. L. Bethea, as administrator, . . to intervene and be made a party plaintiff,” is denied. The court did not deny an intervention as party defendant. Moreover, the intervenor adopted the pertinent portions of the plaintiffs petition. Movant makes this point for the first time in his motion for a rehearing.
(3) “No petition need be verified unless it seeks extraordinary equitable relief or remedy.” Code, § 81-109; Owens v. Oliver, 148 Ga. 675 (2), 676 (97 S. E. 856). No extraordinary relief is sought.
(4) Nothing here ruled conflicts with Buchan v. Williamson, 142 Ga. 198. The administrator had the option of standing- aside from the pending litigation and to institute his own proceeding, or he may intervene to avoid delay and possibly to avoid multiplicity of suits.
(5) This court follows the usual rule in note 4.
(6) Certainly at this stage of the litigation this court will not order the court record in another case sent up for consideration in this case, when such proceedings were not made a part of this case on the trial, and not deemed material until a motion for rehearing has been filed.

Rehearing denied.


All the Justices concur.